Name: Regulation (EU) 2016/792 of the European Parliament and of the Council of 11 May 2016 on harmonised indices of consumer prices and the house price index, and repealing Council Regulation (EC) No 2494/95 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  information technology and data processing;  consumption;  prices;  construction and town planning
 Date Published: nan

 24.5.2016 EN Official Journal of the European Union L 135/11 REGULATION (EU) 2016/792 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 May 2016 on harmonised indices of consumer prices and the house price index, and repealing Council Regulation (EC) No 2494/95 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Central Bank (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The harmonised index of consumer prices (HICP) is designed to measure inflation in a harmonised manner across Member States. The Commission and the European Central Bank (ECB) use the HICP in their assessment of price stability in the Member States under Article 140 of the Treaty on the Functioning of the European Union (TFEU). (2) Harmonised indices are used in the context of the Commission's macroeconomic imbalance procedure, as established by Regulation (EU) No 1176/2011 of the European Parliament and of the Council (3). (3) Price statistics of high quality and comparability are essential for those responsible for public policy in the Union, researchers and all European citizens. (4) The European System of Central Banks (ESCB) uses the HICP as an index in order to measure the achievement of the ESCB's price stability objective under Article 127(1) TFEU, which is of particular relevance for the definition and implementation of the monetary policy of the Union under Article 127(2) TFEU. Pursuant to Articles 127(4) and 282(5) TFEU, the ECB is to be consulted on any proposed Union act in its fields of competence. (5) The objective of this Regulation is to establish a common framework for the development, production and dissemination of harmonised indices of consumer prices and of the house price index (HPI) at Union and national level. This does not preclude, however, the possibility of extending the application of the framework, in the future, if necessary, to the subnational level. (6) Council Regulation (EC) No 2494/95 (4) established a common framework for setting up harmonised indices of consumer prices. That legal framework needs to be adapted to current requirements and technical progress, thereby further improving the relevance and comparability of harmonised indices of consumer prices and the HPI. On the basis of the new framework established by this Regulation, work on a set of supplementary indicators on price evolution should be initiated. (7) This Regulation takes into account the Commission's better regulation agenda and, in particular, the Commission communication of 8 October 2010 entitled Smart regulation in the European Union. In the statistical field, the Commission has set as a priority the simplification and improvement of the regulatory environment in statistics, as referred to in the Commission communication of 10 August 2009 on the production method of EU statistics: a vision for the next decade. (8) The HICP and the harmonised index of consumer prices at constant tax rates (HICP-CT) should be broken down into categories of the European classification of individual consumption according to purpose (ECOICOP). Such classification should ensure that all European statistics relating to private consumption are consistent and comparable. The ECOICOP should also be consistent with the UN COICOP, which is the international standard classifying individual consumption according to purpose, therefore the ECOICOP should be adapted to align it with changes to the UN COICOP. (9) The HICP is based on observed prices, which include taxes on products. Hence, inflation is affected by changes to tax rates on products. For inflation analysis and for convergence assessment in Member States, information also needs to be collected on the impact of tax changes on inflation. To this end, the HICP should additionally be calculated on the basis of constant tax rate prices. (10) Establishing price indices for dwellings, and in particular for owner-occupied housing (OOH), is an important step towards further improving the relevance and comparability of the HICP. The HPI is a necessary basis for compiling the OOH price index. In addition, the HPI is an important indicator in its own right. By 31 December 2018, the Commission should prepare a report addressing the suitability of the OOH price index for integration into the HICP coverage. Depending on the results of that report, the Commission should, where appropriate, submit, within a reasonable time frame, a proposal for amending this Regulation with regard to integrating the OOH price index into the HICP coverage. (11) Early provisional information on the monthly HICP in the form of a flash estimate is crucial for monetary policy in the euro area. Therefore, such flash estimates should be provided by the Member States whose currency is the euro. (12) The HICP is designed to assess price stability. It is not intended to be a cost of living index. In addition to the HICP, research on a harmonised cost of living index should be initiated. (13) The reference period of the harmonised indices should be updated periodically. Rules for common index reference periods of the harmonised indices and their sub-indices integrated at different points in time should be established in order to ensure that the resulting indices are comparable and relevant. (14) In order to enhance the gradual harmonisation of harmonised indices of consumer prices and the HPI, pilot studies should be launched to assess the feasibility of using improved basic information or applying new methodological approaches. The Commission should take the necessary actions and find the right incentives, including financial support, to encourage such pilot studies. (15) The Commission (Eurostat) should verify the sources and methods used by Member States to calculate harmonised indices and should monitor the implementation of the legal framework by Member States. For that purpose, the Commission (Eurostat) should maintain a regular dialogue with the Member States' statistical authorities. (16) Background information is essential for assessing whether the detailed harmonised indices provided by the Member States are sufficiently comparable. In addition, transparent compilation methods and practices used in Member States help all stakeholders to understand the harmonised indices and further improve their quality. A set of rules for reporting harmonised metadata should therefore be established. (17) In order to ensure the quality of statistical data provided by Member States, the Commission should use the appropriate prerogatives and powers provided for in Article 12 of Regulation (EC) No 223/2009 of the European Parliament and of the Council (5). (18) In order to ensure adaptation to changes to the UN COICOP, to amend the list of items regulated by implementing acts by adding items in order to take account of technical developments in the statistical methods and based on the evaluation of pilot studies, and to modify the list of sub-indices of ECOICOP that Member States are not required to produce in order to include games of chance in the HICP and the HICP-CT, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (19) In order to ensure full comparability of the harmonised indices, uniform conditions are needed for the application of the ECOICOP for the purpose of the HICP and the HICP-CT; for the breakdown of the flash estimate of the HICP provided by Member States whose currency is the euro; for the breakdowns of the OOH price index and of the HPI; for the quality of weights of the harmonised indices; for improved methods based on voluntary pilot studies; for the appropriate methodology; for detailed rules on the rescaling of the harmonised indices; for the data and metadata exchange standards; for the revision of the harmonised indices and their sub-indices; and for technical quality assurance requirements regarding the content of annual standard quality reports, the deadline for providing the reports to the Commission (Eurostat) and the structure of the inventories and the deadline for providing the inventories to the Commission (Eurostat). In order to ensure such uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). (20) In adopting implementing measures and delegated acts in accordance with this Regulation, the Commission should consider, where appropriate, cost-effectiveness and ensure that those measures and acts do not impose a significant additional burden on Member States or respondents. (21) Since the objective of this Regulation, namely the creation of common statistical standards for harmonised indices of consumer prices and the HPI, cannot be sufficiently achieved by the Member States but can rather be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (22) In the context of Article 7 of Regulation (EC) No 223/2009, the European Statistical System Committee has been asked to provide its professional guidance. (23) Regulation (EC) No 2494/95 should therefore be repealed, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down a common framework for the development, production and dissemination of harmonised indices of consumer prices (HICP, HICP-CT, OOH price index) and of the house price index (HPI) at Union and national level. Article 2 Definitions For the purposes of this Regulation, the following definitions apply: (1) products means goods and services as defined in paragraph 3.01 of Annex A to Regulation (EU) No 549/2013 of the European Parliament and of the Council (7) (ESA 2010); (2) consumer prices means the purchase prices paid by households to purchase individual products by means of monetary transactions; (3) house prices means the transaction prices of dwellings purchased by households; (4) purchase prices means the prices actually paid by purchasers for products, including any taxes less subsidies on the products, after the deduction of discounts from standard prices or charges, excluding interest or services charges added under credit arrangements and any extra charges incurred as a result of failing to pay within the period specified at the time of purchase; (5) administered prices means prices that are either directly set or influenced to a significant extent by the government; (6) harmonised index of consumer prices or HICP means the comparable index of consumer prices produced by each Member State; (7) harmonised index of consumer prices at constant tax rates or HICP-CT means the index that measures changes in consumer prices without the impact of changes in tax rates on products over the same period of time; (8) tax rate means a tax parameter and may be a certain percentage of the price or an absolute tax amount levied on a physical unit; (9) owner-occupied housing price index or OOH price index means the index that measures changes in the transaction prices of dwellings new to the household sector and of other products that the households acquire in their role as owner-occupiers; (10) house price index or HPI means the index that measures changes in the transaction prices of dwellings purchased by households; (11) sub-index of the HICP or the HICP-CT means the price index for any category of the European classification of individual consumption according to purpose (ECOICOP) as set out in Annex I; (12) harmonised indices means the HICP, the HICP-CT, the OOH price index and the HPI; (13) flash estimate of the HICP means an early estimate of the HICP provided by Member States whose currency is the euro that may be based on provisional information and, if necessary, appropriate modelling; (14) Laspeyres-type index means the price index that measures the average change in prices from the price reference period to a comparison period using expenditure shares from a period prior to the price reference period, and where the expenditure shares are adjusted to reflect the prices of the price reference period. A Laspeyres-type index is defined as: The price of a product is denoted by p, the price reference period is denoted by 0, and the comparison period is denoted by t. Weights (w) are expenditure shares of a period (b) prior to the price reference period, and are adjusted to reflect the prices of the price reference period 0; (15) index reference period means the period for which the index is set to 100 index points; (16) price reference period means the period to which the price of the comparison period is compared; for monthly indices, the price reference period is December of the previous year, and for quarterly indices, the price reference period is the fourth quarter of the previous year; (17) basic information means data covering: (a) with reference to the HICP and the HICP-CT: (i) purchase prices of products which need to be taken into account in order to compute sub-indices in accordance with this Regulation; (ii) characteristics that determine the product price; (iii) information on taxes and excise duties levied; (iv) information as to whether a price is fully or partially administered; and (v) weights reflecting the level and structure of the consumption of the products concerned; (b) with reference to the OOH price index: (i) transaction prices of dwellings new to the household sector and of other products that the households acquire in their role as owner-occupiers which need to be taken into account to compute the OOH price index in accordance with this Regulation; (ii) characteristics which determine the dwelling price and the prices of other products that the households acquire in their role as owner-occupiers; and (iii) weights reflecting the level and structure of the relevant housing expenditure categories; (c) with reference to the HPI: (i) transaction prices of dwellings purchased by households which need to be taken into account to compute the HPI in accordance with this Regulation; (ii) characteristics which determine the dwelling price; and (iii) weights reflecting the level and structure of the relevant housing expenditure categories; (18) household means a household as referred to in points (a) and (b) of paragraph 2.119 of Annex A to ESA 2010, irrespective of nationality or residence status; (19) economic territory of the Member State means the economic territory as referred to in paragraph 2.05 of Annex A to ESA 2010, with the exception that the extraterritorial enclaves situated within the boundaries of the Member State are included and the territorial enclaves situated in the rest of the world are excluded; (20) household final monetary consumption expenditure means that part of final consumption expenditure incurred:  by households,  in monetary transactions,  on the economic territory of the Member State,  on products that are used for the direct satisfaction of individual needs or wants, as defined in paragraph 3.101 of Annex A to ESA 2010,  in one or both of the time periods being compared; (21) significant change in the production method means a change that is estimated to affect the annual rate of change of a given harmonised index or part thereof in any period by more than: (a) 0,1 percentage points for the all-items HICP, HICP-CT, OOH price index or HPI; (b) 0,3, 0,4, 0,5 or 0,6 percentage points for any ECOICOP division, group, class or subclass (5-digit), respectively, for the HICP or the HICP-CT. Article 3 Compilation of the harmonised indices 1. Member States shall provide the Commission (Eurostat) with the harmonised indices as defined in point (12) of Article 2. 2. The harmonised indices shall be annually chain-linked Laspeyres-type indices. 3. The HICP and the HICP-CT shall be based on the price changes and weights of products included in the household final monetary consumption expenditure. 4. Neither the HICP nor the HICP-CT shall cover transactions between households, except in the case of rentals paid by tenants to private landlords, where the latter act as market producers of services purchased by households (tenants). 5. The OOH price index shall be compiled, where possible and provided that the data are available, for the 10 years preceding the entry into force of this Regulation. 6. Sub-indices of the HICP and of the HICP-CT shall be compiled for the categories of ECOICOP. The Commission shall adopt implementing acts specifying uniform conditions for the application of the ECOICOP for the purpose of the HICP and the HICP-CT. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). 7. By 31 December 2018, the Commission shall prepare a report which shall address the suitability of the OOH price index for integration into the HICP coverage. Depending on the results of the report, the Commission shall, where appropriate, submit, within a reasonable timeframe, a proposal for amending this Regulation with regard to integrating the OOH price index into the HICP coverage. If the report establishes that further methodological developments are required for the integration of the OOH price index into the HICP coverage, the Commission shall pursue the methodological work and report to the European Parliament and to the Council on that work, as appropriate. 8. The Commission shall adopt implementing acts specifying the breakdown of the flash estimate of the HICP provided by Member States whose currency is the euro. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). 9. The Commission shall adopt implementing acts specifying the breakdowns of the OOH price index and of the HPI. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). 10. Each year, Member States shall update sub-index weights for the harmonised indices. The Commission shall adopt implementing acts specifying uniform conditions for the quality of weights of the harmonised indices. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 4 Comparability of the harmonised indices 1. For the harmonised indices to be considered comparable, any differences across Member States at all levels of detail shall only reflect differences in price changes or expenditure patterns. 2. Any sub-indices of the harmonised indices that deviate from the concepts or methods of this Regulation shall be deemed comparable if they result in an index that is estimated to differ systematically by: (a) less than or equal to 0,1 percentage points on average over one year against the previous year from an index compiled following the methodological approach of this Regulation, in the case of the HICP and the HICP-CT; (b) less than or equal to one percentage point on average over one year against the previous year from an index compiled following the methodological approach of this Regulation, in the case of the OOH price index and the HPI. Where the calculations referred to in the first subparagraph are not possible, Member States shall set out in detail the consequences of using a methodology which deviates from the concepts or methods of this Regulation. 3. The Commission shall be empowered to adopt delegated acts in accordance with Article 10 for the amendment of Annex I, in order to ensure comparability of the harmonised indices at international level in accordance with changes to the UN COICOP. 4. In order to ensure uniform conditions in producing comparable harmonised indices, and for the purposes of achieving the objectives of this Regulation, the Commission shall adopt implementing acts further specifying improved methods based on voluntary pilot studies as referred to in Article 8, and the methodology. Those implementing acts shall concern: (i) sampling and representativity; (ii) collection and treatment of prices; (iii) replacements and quality adjustment; (iv) index compilation; (v) revisions; (vi) special indices; (vii) treatment of products in specific areas. The Commission shall ensure that those implementing acts do not impose a significant additional burden on the Member States or on the respondents. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). 5. With a view to the production of the harmonised indices, in order to take account of technical developments in the statistical methods and based on the evaluation of the pilot studies referred to in Article 8(4), the Commission shall be empowered to amend, by means of delegated acts adopted in accordance with Article 10, the first subparagraph of paragraph 4 of this Article by adding items to the list set out therein, provided that such added items do not overlap with existing ones and do not change the scope or nature of harmonised indices as set out in this Regulation. Article 5 Data requirements 1. Basic information collected by Member States for the harmonised indices and their sub-indices shall be representative at Member State level. 2. The information shall be obtained from statistical units as defined in Council Regulation (EEC) No 696/93 (8) or from other sources, provided that the comparability requirements for the harmonised indices referred to in Article 4 of this Regulation are met. 3. The statistical units that provide information on products included in the household final monetary consumption expenditure shall cooperate in the collection or provision of basic information, as required. The statistical units shall give accurate and complete basic information to the national bodies responsible for compiling the harmonised indices. 4. Upon the request of the national bodies responsible for compiling the harmonised indices, the statistical units shall provide, where available, electronic records of transactions, such as scanner data, and at the level of detail necessary in order to produce harmonised indices and to evaluate compliance with the comparability requirements and the quality of the harmonised indices. 5. The common index reference period for the harmonised indices shall be 2015. That index reference period shall be used for the full time series of all harmonised indices and their sub-indices. 6. The harmonised indices and their sub-indices shall be rescaled to a new common index reference period in the case of a major methodological change of the harmonised indices which is adopted in accordance with this Regulation, or every 10 years after the last rescaling starting from 2015. The rescaling to the new index reference period shall take effect: (a) for monthly indices, with the index for January of the following year after the index reference period; (b) for quarterly indices, with the index for the first quarter of the following year after the index reference period. The Commission shall adopt implementing acts establishing detailed rules on the rescaling of the harmonised indices. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). 7. Member States shall not be required to produce and transmit: (a) sub-indices of the HICP and of the HICP-CT accounting for less than one part in a thousand of the total expenditure; (b) sub-indices of the OOH price index and of the HPI accounting for less than one part in a hundred of the total owner-occupier housing expenditure and total purchases of dwellings, respectively. 8. Member States shall not be required to produce the following sub-indices of ECOICOP, either because they are not included in the household final monetary consumption expenditure or because the degree of methodological harmonisation is not yet sufficient: 02.3 Narcotics; 09.4.3 Games of chance; 12.2 Prostitution; 12.5.1 Life insurance; 12.6.1 FISIM. The Commission shall be empowered to adopt delegated acts in accordance with Article 10 to modify the list set out in this paragraph in order to include games of chance in the HICP and the HICP-CT. Article 6 Frequency 1. Member States shall provide the Commission (Eurostat) with the HICP, the HICP-CT and their respective sub-indices at monthly intervals, including those sub-indices produced at longer intervals. 2. Member States shall provide the Commission (Eurostat) with the OOH price index and the HPI at quarterly intervals. They may be provided at monthly intervals on a voluntary basis. 3. Member States shall not be required to produce sub-indices at monthly or quarterly intervals where less frequent data collection fulfils the comparability requirements of Article 4. Member States shall inform the Commission (Eurostat) of the ECOICOP, the OOH price index and the HPI categories for which they intend to collect data at intervals less frequent than monthly, in the case of ECOICOP categories, and quarterly, in the case of the OOH price index and the HPI categories. 4. Each year, Member States shall provide the Commission (Eurostat) with updated sub-index weights for the harmonised indices. Article 7 Deadlines, exchange standards and revisions 1. Member States shall provide the Commission (Eurostat) with the harmonised indices and all sub-indices by no later than: (a) 15 calendar days, for the February to December indices, and 20 calendar days, for the January indices, after the end of the month for which the indices are calculated; and (b) 85 calendar days after the end of the quarter for which the indices are calculated. 2. Member States shall provide the Commission (Eurostat) with the updated weights by no later than: (a) 13 February each year for the monthly indices; (b) 15 June each year for the quarterly indices. 3. Member States whose currency is the euro shall provide the Commission (Eurostat) with the flash estimate of the HICP no later than the penultimate calendar day of the month to which the flash estimate refers. 4. Member States shall provide the Commission (Eurostat) with the data and metadata required by this Regulation in accordance with data and metadata exchange standards. 5. Harmonised indices and their sub-indices that have already been published may be revised. 6. The Commission shall adopt implementing acts specifying in detail the data and metadata exchange standards referred to in paragraph 4, and the uniform conditions for the revision of harmonised indices and their sub-indices as referred to in paragraph 5. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 8 Pilot studies 1. Whenever improved basic information is required for the compilation of the harmonised indices, or when the need for improved comparability of the harmonised indices is identified in the methods referred to in Article 4(4), the Commission (Eurostat) may launch pilot studies, to be carried out on a voluntary basis by Member States. 2. The general budget of the Union shall, where appropriate, contribute to the financing of such pilot studies. 3. The pilot studies shall assess the feasibility of obtaining improved basic information or adopting new methodological approaches. 4. The results of the pilot studies shall be evaluated by the Commission (Eurostat) in close cooperation with Member States and the main users of the harmonised indices, taking into account the benefits of having improved basic information or new methodological approaches relative to the additional costs of production of harmonised indices. 5. By 31 December 2020 and every five years thereafter, the Commission shall submit a report to the European Parliament and the Council evaluating, if applicable, the main findings of the pilot studies. Article 9 Quality assurance 1. Member States shall ensure the quality of the harmonised indices provided. For the purposes of this Regulation, the standard quality criteria set out in Article 12(1) of Regulation (EC) No 223/2009 shall apply. 2. Member States shall provide the Commission (Eurostat) with: (a) annual standard quality reports covering the quality criteria referred to in Article 12(1) of Regulation (EC) No 223/2009; (b) annually updated inventories containing details of data sources, definitions and methods used; (c) further related information at the level of detail necessary to evaluate compliance with the comparability requirements and the quality of the harmonised indices, if requested by the Commission (Eurostat). 3. If a Member State intends to introduce a significant change in the production methods of the harmonised indices or a part thereof, the Member State shall inform the Commission (Eurostat) thereof at the latest three months before any such change would enter into force. The Member State shall provide the Commission (Eurostat) with a quantification of the impact of the change. 4. The Commission shall adopt implementing acts establishing technical quality assurance requirements regarding the content of the annual standard quality reports, the deadline for providing the reports to the Commission (Eurostat) and the structure of the inventories and the deadline for providing the inventories to the Commission (Eurostat). Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 10 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. When exercising the power delegated in Articles 4(3), 4(5) and 5(8), the Commission shall ensure that the delegated acts do not impose a significant additional burden on Member States or on the respondents. In addition, the Commission shall duly justify the actions provided for in those delegated acts, considering, where appropriate, cost-effectiveness, including the burden on respondents and the production costs in accordance with Article 14(3) of Regulation (EC) No 223/2009. The Commission shall follow its usual practice and carry out consultations with experts, including Member States' experts, before adopting those delegated acts. 3. The power to adopt delegated acts referred to in Articles 4(3), 4(5) and 5(8) shall be conferred on the Commission for a period of five years as from 13 June 2016. The Commission shall draw up a report in respect of the delegation of power no later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension no later than three months before the end of each period. 4. The delegation of power referred to in Articles 4(3), 4(5) and 5(8) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Articles 4(3), 4(5) and 5(8) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of three months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by three months at the initiative of the European Parliament or of the Council. Article 11 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 12 Repeal 1. Without prejudice to paragraph 2, Member States shall continue to provide the harmonised indices in accordance with Regulation (EC) No 2494/95 up to the transmission of data relating to 2016. 2. Regulation (EC) No 2494/95 is repealed with effect from 1 January 2017. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex II. 3. When first adopting the implementing acts referred to in Articles 3(6), 3(9), 3(10), 4(4), 5(6) and 7(6), the Commission shall, to the extent compatible with this Regulation, incorporate the relevant provisions of Commission Regulation (EC) No 1749/96 (9), Commission Regulation (EC) No 2214/96 (10), Council Regulation (EC) No 1687/98 (11), Commission Regulation (EC) No 2646/98 (12), Commission Regulation (EC) No 1617/1999 (13), Council Regulation (EC) No 2166/1999 (14), Commission Regulation (EC) No 2601/2000 (15), Commission Regulation (EC) No 2602/2000 (16), Commission Regulation (EC) No 1920/2001 (17), Commission Regulation (EC) No 1921/2001 (18), Commission Regulation (EC) No 1708/2005 (19), Council Regulation (EC) No 701/2006 (20), Commission Regulation (EC) No 330/2009 (21), Commission Regulation (EU) No 1114/2010 (22) and Commission Regulation (EU) No 93/2013 (23) adopted on the basis of Regulation (EC) No 2494/95, whilst reducing, to the extent appropriate, the overall number of implementing acts. The Regulations adopted on the basis of Regulation (EC) No 2494/95 shall remain applicable for a transitional period. That transitional period shall end on the date of application of the implementing acts first adopted on the basis of Articles 3(6), 3(9), 3(10), 4(4), 5(6) and 7(6) of this Regulation, which shall be the same date for all of those implementing acts. Article 13 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply for the first time to data relating to January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 May 2016. For the European Parliament The President M. SCHULZ For the Council The President J.A. HENNIS-PLASSCHAERT (1) OJ C 175, 29.5.2015, p. 2. (2) Position of the European Parliament of 8 March 2016 (not yet published in the Official Journal) and decision of the Council of 21 April 2016. (3) Regulation (EU) No 1176/2011 of the European Parliament and of the Council of 16 November 2011 on the prevention and correction of macroeconomic imbalances (OJ L 306, 23.11.2011, p. 25). (4) Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonised indices of consumer prices (OJ L 257, 27.10.1995, p. 1). (5) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European Statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164). (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (OJ L 174, 26.6.2013, p. 1). (8) Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (OJ L 76, 30.3.1993, p. 1). (9) Commission Regulation (EC) No 1749/96 of 9 September 1996 on initial implementing measures for Council Regulation (EC) No 2494/95 concerning harmonized indices of consumer prices (OJ L 229, 10.9.1996, p. 3). (10) Commission Regulation (EC) No 2214/96 of 20 November 1996 concerning harmonized indices of consumer prices: transmission and dissemination of sub-indices of the HICP (OJ L 296, 21.11.1996, p. 8). (11) Council Regulation (EC) No 1687/98 of 20 July 1998 amending Commission Regulation (EC) No 1749/96 concerning the coverage of goods and services of the harmonised index of consumer prices (OJ L 214, 31.7.1998, p. 12). (12) Commission Regulation (EC) No 2646/98 of 9 December 1998 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards minimum standards for the treatment of tariffs in the Harmonized Index of Consumer Prices (OJ L 335, 10.12.1998, p. 30). (13) Commission Regulation (EC) No 1617/1999 of 23 July 1999 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95  as regards minimum standards for the treatment of insurance in the Harmonized Index of Consumer Prices and modifying Commission Regulation (EC) No 2214/96 (OJ L 192, 24.7.1999, p. 9). (14) Council Regulation (EC) No 2166/1999 of 8 October 1999 laying down detailed rules for the implementation of Regulation (EC) No 2494/95 as regards minimum standards for the treatment of products in the health, education and social protection sectors in the Harmonised Index of Consumer Prices (OJ L 266, 14.10.1999, p. 1). (15) Commission Regulation (EC) No 2601/2000 of 17 November 2000 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards the timing of entering purchaser prices into the Harmonised Index of Consumer Prices (OJ L 300, 29.11.2000, p. 14). (16) Commission Regulation (EC) No 2602/2000 of 17 November 2000 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards minimum standards for the treatment of price reductions in the Harmonised Index of Consumer Prices (OJ L 300, 29.11.2000, p. 16). (17) Commission Regulation (EC) No 1920/2001 of 28 September 2001 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards minimum standards for the treatment of service charges proportional to transaction values in the harmonised index of consumer prices and amending Regulation (EC) No 2214/96 (OJ L 261, 29.9.2001, p. 46). (18) Commission Regulation (EC) No 1921/2001 of 28 September 2001 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards minimum standards for revisions of the harmonised index of consumer prices and amending Regulation (EC) No 2602/2000 (OJ L 261, 29.9.2001, p. 49). (19) Commission Regulation (EC) No 1708/2005 of 19 October 2005 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards the common index reference period for the harmonised index of consumer prices, and amending Regulation (EC) No 2214/96 (OJ L 274, 20.10.2005, p. 9). (20) Council Regulation (EC) No 701/2006 of 25 April 2006 laying down detailed rules for the implementation of Regulation (EC) No 2494/95 as regards the temporal coverage of price collection in the harmonised index of consumer prices (OJ L 122, 9.5.2006, p. 3). (21) Commission Regulation (EC) No 330/2009 of 22 April 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards minimum standards for the treatment of seasonal products in the Harmonised Indices of Consumer Prices (HICP) (OJ L 103, 23.4.2009, p. 6). (22) Commission Regulation (EU) No 1114/2010 of 1 December 2010 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 as regards minimum standards for the quality of HICP weightings and repealing Commission Regulation (EC) No 2454/97 (OJ L 316, 2.12.2010, p. 4). (23) Commission Regulation (EU) No 93/2013 of 1 February 2013 laying down detailed rules for the implementation of Council Regulation (EC) No 2494/95 concerning harmonised indices of consumer prices, as regards establishing owner-occupied housing price indices (OJ L 33, 2.2.2013, p. 14). ANNEX I EUROPEAN CLASSIFICATION OF INDIVIDUAL CONSUMPTION ACCORDING TO PURPOSE (ECOICOP) 01 FOOD AND NON-ALCOHOLIC BEVERAGES 01.1 Food 01.1.1 Bread and cereals 01.1.1.1 Rice 01.1.1.2 Flours and other cereals 01.1.1.3 Bread 01.1.1.4 Other bakery products 01.1.1.5 Pizza and quiche 01.1.1.6 Pasta products and couscous 01.1.1.7 Breakfast cereals 01.1.1.8 Other cereal products 01.1.2 Meat 01.1.2.1 Beef and veal 01.1.2.2 Pork 01.1.2.3 Lamb and goat 01.1.2.4 Poultry 01.1.2.5 Other meats 01.1.2.6 Edible offal 01.1.2.7 Dried, salted or smoked meat 01.1.2.8 Other meat preparations 01.1.3 Fish and seafood 01.1.3.1 Fresh or chilled fish 01.1.3.2 Frozen fish 01.1.3.3 Fresh or chilled seafood 01.1.3.4 Frozen seafood 01.1.3.5 Dried, smoked or salted fish and seafood 01.1.3.6 Other preserved or processed fish and seafood-based preparations 01.1.4 Milk, cheese and eggs 01.1.4.1 Fresh whole milk 01.1.4.2 Fresh low fat milk 01.1.4.3 Preserved milk 01.1.4.4 Yoghurt 01.1.4.5 Cheese and curd 01.1.4.6 Other milk products 01.1.4.7 Eggs 01.1.5 Oils and fats 01.1.5.1 Butter 01.1.5.2 Margarine and other vegetable fats 01.1.5.3 Olive oil 01.1.5.4 Other edible oils 01.1.5.5 Other edible animal fats 01.1.6 Fruit 01.1.6.1 Fresh or chilled fruit 01.1.6.2 Frozen fruit 01.1.6.3 Dried fruit and nuts 01.1.6.4 Preserved fruit and fruit-based products 01.1.7 Vegetables 01.1.7.1 Fresh or chilled vegetables other than potatoes and other tubers 01.1.7.2 Frozen vegetables other than potatoes and other tubers 01.1.7.3 Dried vegetables, other preserved or processed vegetables 01.1.7.4 Potatoes 01.1.7.5 Crisps 01.1.7.6 Other tubers and products of tuber vegetables 01.1.8 Sugar, jam, honey, chocolate and confectionery 01.1.8.1 Sugar 01.1.8.2 Jams, marmalades and honey 01.1.8.3 Chocolate 01.1.8.4 Confectionery products 01.1.8.5 Edible ices and ice cream 01.1.8.6 Artificial sugar substitutes 01.1.9 Food products n.e.c. 01.1.9.1 Sauces, condiments 01.1.9.2 Salt, spices and culinary herbs 01.1.9.3 Baby food 01.1.9.4 Ready-made meals 01.1.9.9 Other food products n.e.c. 01.2 Non-alcoholic beverages 01.2.1 Coffee, tea and cocoa 01.2.1.1 Coffee 01.2.1.2 Tea 01.2.1.3 Cocoa and powdered chocolate 01.2.2 Mineral waters, soft drinks, fruit and vegetable juices 01.2.2.1 Mineral or spring waters 01.2.2.2 Soft drinks 01.2.2.3 Fruit and vegetable juices 02 ALCOHOLIC BEVERAGES, TOBACCO AND NARCOTICS 02.1 Alcoholic beverages 02.1.1 Spirits 02.1.1.1 Spirits and liqueurs 02.1.1.2 Alcoholic soft drinks 02.1.2 Wine 02.1.2.1 Wine from grapes 02.1.2.2 Wine from other fruits 02.1.2.3 Fortified wines 02.1.2.4 Wine-based drinks 02.1.3 Beer 02.1.3.1 Lager beer 02.1.3.2 Other alcoholic beer 02.1.3.3 Low and non-alcoholic beer 02.1.3.4 Beer-based drinks 02.2 Tobacco 02.2.0 Tobacco 02.2.0.1 Cigarettes 02.2.0.2 Cigars 02.2.0.3 Other tobacco products 02.3 Narcotics 02.3.0 Narcotics 02.3.0.0 Narcotics 03 CLOTHING AND FOOTWEAR 03.1 Clothing 03.1.1 Clothing materials 03.1.1.0 Clothing materials 03.1.2 Garments 03.1.2.1 Garments for men 03.1.2.2 Garments for women 03.1.2.3 Garments for infants (0 to 2 years) and children (3 to 13 years) 03.1.3 Other articles of clothing and clothing accessories 03.1.3.1 Other articles of clothing 03.1.3.2 Clothing accessories 03.1.4 Cleaning, repair and hire of clothing 03.1.4.1 Cleaning of clothing 03.1.4.2 Repair and hire of clothing 03.2 Footwear 03.2.1 Shoes and other footwear 03.2.1.1 Footwear for men 03.2.1.2 Footwear for women 03.2.1.3 Footwear for infants and children 03.2.2 Repair and hire of footwear 03.2.2.0 Repair and hire of footwear 04 HOUSING, WATER, ELECTRICITY, GAS AND OTHER FUELS 04.1 Actual rentals for housing 04.1.1 Actual rentals paid by tenants 04.1.1.0 Actual rentals paid by tenants 04.1.2 Other actual rentals 04.1.2.1 Actual rentals paid by tenants for secondary residences 04.1.2.2 Garage rentals and other rentals paid by tenants 04.2 Imputed rentals for housing 04.2.1 Imputed rentals of owner-occupiers 04.2.1.0 Imputed rentals of owner-occupiers 04.2.2 Other imputed rentals 04.2.2.0 Other imputed rentals 04.3 Maintenance and repair of the dwelling 04.3.1 Materials for the maintenance and repair of the dwelling 04.3.1.0 Materials for the maintenance and repair of the dwelling 04.3.2 Services for the maintenance and repair of the dwelling 04.3.2.1 Services of plumbers 04.3.2.2 Services of electricians 04.3.2.3 Maintenance services for heating systems 04.3.2.4 Services of painters 04.3.2.5 Services of carpenters 04.3.2.9 Other services for maintenance and repair of the dwelling 04.4 Water supply and miscellaneous services relating to the dwelling 04.4.1 Water supply 04.4.1.0 Water supply 04.4.2 Refuse collection 04.4.2.0 Refuse collection 04.4.3 Sewage collection 04.4.3.0 Sewage collection 04.4.4 Other services relating to the dwelling n.e.c. 04.4.4.1 Maintenance charges in multi-occupied buildings 04.4.4.2 Security services 04.4.4.9 Other services related to dwelling 04.5 Electricity, gas and other fuels 04.5.1 Electricity 04.5.1.0 Electricity 04.5.2 Gas 04.5.2.1 Natural gas and town gas 04.5.2.2 Liquefied hydrocarbons (butane, propane, etc.) 04.5.3 Liquid fuels 04.5.3.0 Liquid fuels 04.5.4 Solid fuels 04.5.4.1 Coal 04.5.4.9 Other solid fuels 04.5.5 Heat energy 04.5.5.0 Heat energy 05 FURNISHINGS, HOUSEHOLD EQUIPMENT AND ROUTINE HOUSEHOLD MAINTENANCE 05.1 Furniture and furnishings, carpets and other floor coverings 05.1.1 Furniture and furnishings 05.1.1.1 Household furniture 05.1.1.2 Garden furniture 05.1.1.3 Lighting equipment 05.1.1.9 Other furniture and furnishings 05.1.2 Carpets and other floor coverings 05.1.2.1 Carpets and rugs 05.1.2.2 Other floor coverings 05.1.2.3 Services of laying of fitted carpets and floor coverings 05.1.3 Repair of furniture, furnishings and floor coverings 05.1.3.0 Repair of furniture, furnishings and floor coverings 05.2 Household textiles 05.2.0 Household textiles 05.2.0.1 Furnishing fabrics and curtains 05.2.0.2 Bed linen 05.2.0.3 Table linen and bathroom linen 05.2.0.4 Repair of household textiles 05.2.0.9 Other household textiles 05.3 Household appliances 05.3.1 Major household appliances whether electric or not 05.3.1.1 Refrigerators, freezers and fridge-freezers 05.3.1.2 Clothes washing machines, clothes drying machines and dish washing machines 05.3.1.3 Cookers 05.3.1.4 Heaters, air conditioners 05.3.1.5 Cleaning equipment 05.3.1.9 Other major household appliances 05.3.2 Small electric household appliances 05.3.2.1 Food processing appliances 05.3.2.2 Coffee machines, tea makers and similar appliances 05.3.2.3 Irons 05.3.2.4 Toasters and grills 05.3.2.9 Other small electric household appliances 05.3.3 Repair of household appliances 05.3.3.0 Repair of household appliances 05.4 Glassware, tableware and household utensils 05.4.0 Glassware, tableware and household utensils 05.4.0.1 Glassware, crystal-ware, ceramic ware and chinaware 05.4.0.2 Cutlery, flatware and silverware 05.4.0.3 Non-electric kitchen utensils and articles 05.4.0.4 Repair of glassware, tableware and household utensils 05.5 Tools and equipment for house and garden 05.5.1 Major tools and equipment 05.5.1.1 Motorised major tools and equipment 05.5.1.2 Repair, leasing and rental of major tools and equipment 05.5.2 Small tools and miscellaneous accessories 05.5.2.1 Non-motorised small tools 05.5.2.2 Miscellaneous small tool accessories 05.5.2.3 Repair of non-motorised small tools and miscellaneous accessories 05.6 Goods and services for routine household maintenance 05.6.1 Non-durable household goods 05.6.1.1 Cleaning and maintenance products 05.6.1.2 Other non-durable small household articles 05.6.2 Domestic services and household services 05.6.2.1 Domestic services by paid staff 05.6.2.2 Cleaning services 05.6.2.3 Hire of furniture and furnishings 05.6.2.9 Other domestic services and household services 06 HEALTH 06.1 Medical products, appliances and equipment 06.1.1 Pharmaceutical products 06.1.1.0 Pharmaceutical products 06.1.2 Other medical products 06.1.2.1 Pregnancy tests and mechanical contraceptive devices 06.1.2.9 Other medical products n.e.c. 06.1.3 Therapeutic appliances and equipment 06.1.3.1 Corrective eye-glasses and contact lenses 06.1.3.2 Hearing aids 06.1.3.3 Repair of therapeutic appliances and equipment 06.1.3.9 Other therapeutic appliances and equipment 06.2 Out-patient services 06.2.1 Medical services 06.2.1.1 General practice 06.2.1.2 Specialist practice 06.2.2 Dental services 06.2.2.0 Dental services 06.2.3 Paramedical services 06.2.3.1 Services of medical analysis laboratories and X-ray centres 06.2.3.2 Thermal-baths, corrective-gymnastic therapy, ambulance services and hire of therapeutic equipment 06.2.3.9 Other paramedical services 06.3 Hospital services 06.3.0 Hospital services 06.3.0.0 Hospital services 07 TRANSPORT 07.1 Purchase of vehicles 07.1.1 Motor cars 07.1.1.1 New motor cars 07.1.1.2 Second-hand motor cars 07.1.2 Motor cycles 07.1.2.0 Motor cycles 07.1.3 Bicycles 07.1.3.0 Bicycles 07.1.4 Animal drawn vehicles 07.1.4.0 Animal drawn vehicles 07.2 Operation of personal transport equipment 07.2.1 Spare parts and accessories for personal transport equipment 07.2.1.1 Tyres 07.2.1.2 Spare parts for personal transport equipment 07.2.1.3 Accessories for personal transport equipment 07.2.2 Fuels and lubricants for personal transport equipment 07.2.2.1 Diesel 07.2.2.2 Petrol 07.2.2.3 Other fuels for personal transport equipment 07.2.2.4 Lubricants 07.2.3 Maintenance and repair of personal transport equipment 07.2.3.0 Maintenance and repair of personal transport equipment 07.2.4 Other services in respect of personal transport equipment 07.2.4.1 Hire of garages, parking spaces and personal transport equipment 07.2.4.2 Toll facilities and parking meters 07.2.4.3 Driving lessons, tests, licences and road worthiness tests 07.3 Transport services 07.3.1 Passenger transport by railway 07.3.1.1 Passenger transport by train 07.3.1.2 Passenger transport by underground and tram 07.3.2 Passenger transport by road 07.3.2.1 Passenger transport by bus and coach 07.3.2.2 Passenger transport by taxi and hired car with driver 07.3.3 Passenger transport by air 07.3.3.1 Domestic flights 07.3.3.2 International flights 07.3.4 Passenger transport by sea and inland waterway 07.3.4.1 Passenger transport by sea 07.3.4.2 Passenger transport by inland waterway 07.3.5 Combined passenger transport 07.3.5.0 Combined passenger transport 07.3.6 Other purchased transport services 07.3.6.1 Funicular, cable-car and chair-lift transport 07.3.6.2 Removal and storage services 07.3.6.9 Other purchased transport services n.e.c. 08 COMMUNICATION 08.1 Postal services 08.1.0 Postal services 08.1.0.1 Letter handling services 08.1.0.9 Other postal services 08.2 Telephone and telefax equipment 08.2.0 Telephone and telefax equipment 08.2.0.1 Fixed telephone equipment 08.2.0.2 Mobile telephone equipment 08.2.0.3 Other equipment of telephone and telefax equipment 08.2.0.4 Repair of telephone or telefax equipment 08.3 Telephone and telefax services 08.3.0 Telephone and telefax services 08.3.0.1 Wired telephone services 08.3.0.2 Wireless telephone services 08.3.0.3 Internet access provision services 08.3.0.4 Bundled telecommunication services 08.3.0.5 Other information transmission services 09 RECREATION AND CULTURE 09.1 Audiovisual, photographic and information processing equipment 09.1.1 Equipment for the reception, recording and reproduction of sound and picture 09.1.1.1 Equipment for the reception, recording and reproduction of sound 09.1.1.2 Equipment for the reception, recording and reproduction of sound and vision 09.1.1.3 Portable sound and vision devices 09.1.1.9 Other equipment for the reception, recording and reproduction of sound and picture 09.1.2 Photographic and cinematographic equipment and optical instruments 09.1.2.1 Cameras 09.1.2.2 Accessories for photographic and cinematographic equipment 09.1.2.3 Optical instruments 09.1.3 Information processing equipment 09.1.3.1 Personal computers 09.1.3.2 Accessories for information processing equipment 09.1.3.3 Software 09.1.3.4 Calculators and other information processing equipment 09.1.4 Recording media 09.1.4.1 Pre-recorded recording media 09.1.4.2 Unrecorded recording media 09.1.4.9 Other recording media 09.1.5 Repair of audiovisual, photographic and information processing equipment 09.1.5.0 Repair of audiovisual, photographic and information processing equipment 09.2 Other major durables for recreation and culture 09.2.1 Major durables for outdoor recreation 09.2.1.1 Camper vans, caravans and trailers 09.2.1.2 Aeroplanes, microlight aircraft, gliders, hang-gliders and hot-air balloons 09.2.1.3 Boats, outboard motors and fitting out of boats 09.2.1.4 Horses, ponies and accessories 09.2.1.5 Major items for games and sport 09.2.2 Musical instruments and major durables for indoor recreation 09.2.2.1 Musical instruments 09.2.2.2 Major durables for indoor recreation 09.2.3 Maintenance and repair of other major durables for recreation and culture 09.2.3.0 Maintenance and repair of other major durables for recreation and culture 09.3 Other recreational items and equipment, gardens and pets 09.3.1 Games, toys and hobbies 09.3.1.1 Games and hobbies 09.3.1.2 Toys and celebration articles 09.3.2 Equipment for sport, camping and open-air recreation 09.3.2.1 Equipment for sport 09.3.2.2 Equipment for camping and open-air recreation 09.3.2.3 Repair of equipment for sport, camping and open-air recreation 09.3.3 Gardens, plants and flowers 09.3.3.1 Garden products 09.3.3.2 Plants and flowers 09.3.4 Pets and related products 09.3.4.1 Purchase of pets 09.3.4.2 Products for pets 09.3.5 Veterinary and other services for pets 09.3.5.0 Veterinary and other services for pets 09.4 Recreational and cultural services 09.4.1 Recreational and sporting services 09.4.1.1 Recreational and sporting services  Attendance 09.4.1.2 Recreational and sporting services  Participation 09.4.2 Cultural services 09.4.2.1 Cinemas, theatres, concerts 09.4.2.2 Museums, libraries, zoological gardens 09.4.2.3 Television and radio licence fees, subscriptions 09.4.2.4 Hire of equipment and accessories for culture 09.4.2.5 Photographic services 09.4.2.9 Other cultural services 09.4.3 Games of chance 09.4.3.0 Games of chance 09.5 Newspapers, books and stationery 09.5.1 Books 09.5.1.1 Fiction books 09.5.1.2 Educational text books 09.5.1.3 Other non-fiction books 09.5.1.4 Binding services and E-book downloads 09.5.2 Newspapers and periodicals 09.5.2.1 Newspapers 09.5.2.2 Magazines and periodicals 09.5.3 Miscellaneous printed matter 09.5.3.0 Miscellaneous printed matter 09.5.4 Stationery and drawing materials 09.5.4.1 Paper products 09.5.4.9 Other stationery and drawing materials 09.6 Package holidays 09.6.0 Package holidays 09.6.0.1 Package domestic holidays 09.6.0.2 Package international holidays 10 EDUCATION 10.1 Pre-primary and primary education 10.1.0 Pre-primary and primary education 10.1.0.1 Pre-primary education (ISCED-97 level 0) 10.1.0.2 Primary education (ISCED-97 level 1) 10.2 Secondary education 10.2.0 Secondary education 10.2.0.0 Secondary education 10.3 Post-secondary non-tertiary education 10.3.0 Post-secondary non-tertiary education 10.3.0.0 Post-secondary non-tertiary education (ISCED-97 level 4) 10.4 Tertiary education 10.4.0 Tertiary education 10.4.0.0 Tertiary education 10.5 Education not definable by level 10.5.0 Education not definable by level 10.5.0.0 Education not definable by level 11 RESTAURANTS AND HOTELS 11.1 Catering services 11.1.1 Restaurants, cafÃ ©s and the like 11.1.1.1 Restaurants, cafÃ ©s and dancing establishments 11.1.1.2 Fast food and take away food services 11.1.2 Canteens 11.1.2.0 Canteens 11.2 Accommodation services 11.2.0 Accommodation services 11.2.0.1 Hotels, motels, inns and similar accommodation services 11.2.0.2 Holiday centres, camping sites, youth hostels and similar accommodation services 11.2.0.3 Accommodation services of other establishments 12 MISCELLANEOUS GOODS AND SERVICES 12.1 Personal care 12.1.1 Hairdressing salons and personal grooming establishments 12.1.1.1 Hairdressing for men and children 12.1.1.2 Hairdressing for women 12.1.1.3 Personal grooming treatments 12.1.2 Electric appliances for personal care 12.1.2.1 Electric appliances for personal care 12.1.2.2 Repair of electric appliances for personal care 12.1.3 Other appliances, articles and products for personal care 12.1.3.1 Non-electrical appliances 12.1.3.2 Articles for personal hygiene and wellness, esoteric products and beauty products 12.2 Prostitution 12.2.0 Prostitution 12.2.0.0 Prostitution 12.3 Personal effects n.e.c. 12.3.1 Jewellery, clocks and watches 12.3.1.1 Jewellery 12.3.1.2 Clocks and watches 12.3.1.3 Repair of jewellery, clocks and watches 12.3.2 Other personal effects 12.3.2.1 Travel goods 12.3.2.2 Articles for babies 12.3.2.3 Repair of other personal effects 12.3.2.9 Other personal effects n.e.c. 12.4 Social protection 12.4.0 Social protection 12.4.0.1 Child care services 12.4.0.2 Retirement homes for elderly persons and residences for disabled persons 12.4.0.3 Services to maintain people in their private homes 12.4.0.4 Counselling 12.5 Insurance 12.5.1 Life insurance 12.5.1.0 Life insurance 12.5.2 Insurance connected with the dwelling 12.5.2.0 Insurance connected with the dwelling 12.5.3 Insurance connected with health 12.5.3.1 Public insurance connected with health 12.5.3.2 Private insurance connected with health 12.5.4 Insurance connected with transport 12.5.4.1 Motor vehicle insurance 12.5.4.2 Travel insurance 12.5.5 Other insurance 12.5.5.0 Other insurance 12.6 Financial services n.e.c. 12.6.1 FISIM 12.6.1.0 FISIM 12.6.2 Other financial services n.e.c. 12.6.2.1 Charges by banks and post offices 12.6.2.2 Fees and service charges of brokers, investment counsellors 12.7 Other services n.e.c. 12.7.0 Other services n.e.c. 12.7.0.1 Administrative fees 12.7.0.2 Legal services and accountancy 12.7.0.3 Funeral services 12.7.0.4 Other fees and services ANNEX II Correlation table Regulation (EC) No 2494/95 This Regulation Article 1 Article 1 Article 2, point (a) Article 2, point (6) Article 2, point (b)  Article 2, point (c)  Article 3 Article 3(3) and (10) Article 4 Article 4(1), (2) and (4) Article 5(1)(b) Article 5(5) and (6) Article 5(3) Article 4(4) Article 6 Article 5(1) and (2) Article 7 Article 5(3) Article 8 Article 6(1), (3) and (4) Article 9 Article 3(1), (2) and (6) Article 10 Article 7(1) Article 11  Article 12 Article 9(2) Article 13  Article 14 Article 11 Article 15  Article 16 Article 13